douglas g carroll iii and deirdre m smith petitioners v commissioner of internal revenue respondent docket no filed date in ps contributed a conservation_easement on a parcel of land to two qualified organizations ps’ conservation ease- ment provides that in the event that the conservation pur- pose is extinguished because of an unexpected change in cir- cumstances surrounding the donated property the donee organizations are entitled to a proportionate share of extinguishment proceeds at least equal to the amount allowable as a deduction for federal_income_tax purposes over the fair_market_value of the property at the time of the contribution ps claimed a charitable_contribution_deduction on their federal_income_tax return and carried forward the remaining deduction to their taxable years and sec_170 allows a deduction for a qualified_conservation_contribution a qualified conservation contribu- tion requires that the contribution be exclusively for conserva- tion purposes sec_170 for a contribution to be made exclusively for conservation purposes the conservation_purpose must be protected in perpetuity sec_170 sec_1_170a-14 income_tax regs pro- vides that the conservation_purpose of a contribution is not protected in perpetuity unless the contribution gives rise to a property right immediately vested in the donee organiza- tion with a fair_market_value that is at least equal to the proportionate value that the perpetual conservation restric- tion at the time of the gift bears to the value of the property as a whole at that time accordingly when a change in conditions give rise to the extinguishment of a perpetual con- servation restriction under paragraph g i of this section the donee organization on a subsequent sale exchange or involuntary_conversion of the subject property must be enti- tled to a portion of the proceeds at least equal to that propor- tionate value of the perpetual conservation restriction held ps’ easement provides that the value of the contribution for purposes of determining the donees’ rights to extinguishment proceeds is the amount of ps’ allowable deductions rather than the fair_market_value of the easement and therefore does not comply with the requirements of sec_1_170a-14 carroll v commissioner income_tax regs the conservation_purpose is not protected in perpetuity as required by sec_170 held fur- ther ps are liable for accuracy-related_penalties under sec_6662 scott a schwartzberg david j polashuk and william j marchica for petitioners michael a raiken elizabeth c mourges and nancy m gilmore for respondent ruwe judge respondent determined deficiencies in peti- tioners’ federal_income_tax and accuracy-related_penalties as follows year deficiency dollar_figure big_number big_number accuracy-related_penalty sec_6662 dollar_figure dollar_figure dollar_figure after concessions the issues remaining for decision are whether petitioners are entitled to carryforward chari- table contribution deductions for the taxable years and years in issue from their contribution of a conservation_easement to the maryland environmental trust met and the land preservation trust inc lpt and whether petitioners are liable for accuracy-related_penalties under sec_6662 for the years in issue unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the parties entered into a stipulation of settled issues for all of the other issues regarding deficiencies for the years in issue in his pretrial memorandum respondent asserts that petitioners are liable for substantial and or gross_valuation_misstatement penalties for the years in issue respondent indicates on page of his pretrial memorandum that he anticipates making a motion that the pleadings conform to the facts to increase the penalty from to respondent never filed such motion pursuant to sec_7491 the burden_of_proof on factual issues may shift to the commissioner where the taxpayer complies with certain require- ments petitioners argue that the burden_of_proof should shift to respond- ent respondent argues that petitioners did not meet the requirements of continued united_states tax_court reports findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts the supplemental stipulation of facts the second supplemental stipulation of facts the stipulation of settled issues and the attached exhibits are incorporated herein by this reference petitioners resided in maryland when they filed their peti- tion on date petitioner douglas g carroll iii dr carroll became the sole owner of approximately acres of land on greenspring valley road in lutherville maryland subject property the subject property consists of two parcels primarily of open pastureland and woodland and is part of the green spring valley national register his- toric district the first parcel parcel was approximately dollar_figure acres and the second parcel parcel was approxi- mately dollar_figure acres the diagram below illustrates the layout of the two parcels sec_7491 to shift the burden_of_proof because our conclusions are based on a preponderance_of_the_evidence the allocation of the burden_of_proof in this case is immaterial see 138_tc_51 n mcgowen v commissioner tcmemo_2011_186 tax ct memo lexi sec_185 at n the subject property has been owned by dr carroll’s family since carroll v commissioner the subject property is zoned rc-2 agricultural which is a restrictive type of zoning established to foster and protect agriculture in appropriate areas of baltimore county mary- land and permits a maximum of two development rights on each parcel from to acres on parcel is a two-story residence which serves as the primary residence for dr car- roll and his family carroll residence and on parcel was an approximately big_number square-foot tenant house tenant house where a farmhand resides four properties adjacent to the subject property are encumbered by conservation ease- ments held by either met or the maryland agricultural land preservation foundation malpf the gift deed on date dr carroll sent via facsimile a handwritten letter to attorney david haile requesting that mr haile draft a deed transferring ownership of the subject property from dr carroll to dr carroll dr carroll’s wife ms smith and petitioners’ three minor children as tenants in common in his letter to mr haile dr carroll instructs in pertinent part if it is possible not to define the interests that would be preferable but they could be defined as the maximum interest allowed under the ugma or some equivalent language it is my intent to create conservation easements on this property then form a sic llc or family_partnership that further defines the interests restrictions on date dr carroll executed a deed gift deed transferring his interest in the subject property to himself ms smith and himself as custodian for each of petitioners’ three minor children under the maryland uniform transfer to minors act as tenants in common the gift deed does not provide specific ownership percentages transferred to dr carroll ms smith or petitioners’ three minor children on date the gift deed was recorded in the land records for baltimore county maryland mr haile is a general practice attorney licensed to practice law in maryland who focuses on real_property transfers mr haile does not an- swer tax questions or give tax_advice dr carroll testified that when the gift deed was executed petitioners’ minor children were ages and respectively united_states tax_court reports lot line adjustment on date dr carroll sent a letter to the baltimore county agricultural land preservation advisory board bcalpab requesting a lot line adjustment for the subject property dr carroll’s request was to change the lot line dividing parcel sec_1 and to create one 18-acre parcel and one 8-acre parcel on date bcalpab rec- ommended that parcel be at least acres on date dr carroll sent via facsimile a letter dated date to bcalpab proposing a new lot line adjustment the letter proposed to create one 93-acre lot and one acre lot on date bcalpab met and rec- ommended approval of dr carroll’s date request for a lot line adjustment following the lot line adjustment both the carroll residence and the tenant house were located on parcel the diagram below illustrates the layout of the two parcels following the lot line adjustment deed of conservation_easement on date petitioners and dr carroll as custodian of petitioners’ three minor children executed a deed of conservation_easement conservation_easement for no consideration on parcel of the subject property in favor of carroll v commissioner met and lpt as joint easement holders respondent concedes that both met and lpt are qualified organizations as defined in sec_170 the terms of the conservation_easement provide that it was executed to maintain the significant conservation features and the dominant scenic cultural rural agricultural woodland and wetland characteristics of the property and to prevent the use or development of the property for any purpose or in any manner that would conflict with these features and characteristics and the maintenance of the property in its open-space condition article i of the conservation_easement provides this conservation_easement shall be perpetual it is an easement in gross and as such is inheritable and assignable in accordance with article vi and runs with the land as an incorporeal interest in the prop- erty enforceable with respect to the property by grantees against grantors and their personal_representatives heirs successors and assigns article ii of the conservation_easement sets forth activities that are restricted and or prohibited on the encumbered property article ii authorizes the carroll residence to remain on the subject property and limits the tenant house to big_number square feet any construction or work contemplated by petitioners must be approved in advance by met and lpt and s uch approval shall be granted or denied based on the grantees’ opinion as to whether or not the proposed location conforms with the conservation values listed in exhibit b met is a land trust created by the maryland general assembly pursu- ant to subtitle of title of the natural_resources article of the anno- tated code of maryland repl vol in to conserve improve and perpetuate maryland’s natural environment one of met’s most active programs is statewide work pertaining to conservation easements the focus of met is on agricultural properties and properties that are consid- ered environmentally sensitive such as critical areas wildlife habitats farms and wetlands and are larger than acres lpt is a sec_501 organization whose mission is among other things to preserve and encourage conservation easements the benefits of multiple agencies holding a conservation_easement in- clude sharing the responsibilities of monitoring and enforcing the terms of the conservation_easement and accessing resources available to the co- holding agency united_states tax_court reports article iii of the conservation_easement authorizes met and lpt to enter the property at reasonable times for the purpose of inspecting the property to determine whether the grantors are complying with the terms of this conservation_easement in the event that petitioners are found to be in breach of the terms of the conservation_easement article iii authorizes met and lpt to institute a lawsuit to enforce the terms of the conservation_easement or require that the subject property be restored promptly pursuant to the conservation_easement exhibit b attached to the conservation_easement provides the following public open space conservation values are associated with the property master_plan this conservation_easement is consistent with and sup- ports the land use policy of the baltimore county master_plan adopted in by the baltimore county planning board the prop- erty lies within an agricultural preservation area county goals for agricultural preservation areas include a permanently preserve lands for agriculture and avoid conflicts with incompatible uses b actively pursue and promote easement and other programs designed to preserve agriculture c protect conserve and restore all essential natural_resources including forests with particular attention to groundwater d preserve and enhance the county’s significant scenic resources as designated on the scenic resources map including scenic corridors scenic views and gateways as an essential component contributing to the county’s quality of life area of critical state concern the property lies within the jones falls watershed which was designated an area of critical state con- cern for baltimore county in by the baltimore county planning board significant critical areas relating to the jones falls are trout waters floodplain areas and prime agriculture forestry and wildlife lands source designation of areas of critical state concern within baltimore county baltimore county planning board agricultural land and woodland the property includes about acres of productive agricultural land and woodland historic value the property is located in the green spring valley national register historic_district part of larger conservation area the property is surrounded by ease- ments held by either the maryland environmental trust or the mary- land agricultural land preservation foundation carroll v commissioner vegetative buffer strip a vegetative buffer strip will be maintained next to the tributary of dipping pond run on the property buffer strip standards are consistent with guidelines issued by the maryland department of natural_resources for the protection of surface water quality maryland environmental trust policy the conservation values of the the property defined above are pursuant to the conservation policies adopted by the maryland environmental trust on date article vi of the conservation_easement provides miscella- neous provisions including a provision concerning division of proceeds in the event that unexpected changes in the condi- tions surrounding the subject property make it impossible or impractical to continue using it for the intended conservation purposes article vi d subparagraphs and of the con- servation easement provides the granting of this conservation_easement gives rise to a property right immediately vested in grantees with a fair_market_value equal to the ratio of the value of this conservation_easement on the effective date of this grant to the value of the protected property without deduc- tion for the value of the conservation_easement on the effective date of this grant the value on the effective date of this grant shall be the deduction for federal_income_tax purposes allowable by reason of this grant pursuant to sec_170 of the code the parties shall include the ratio of those values with the baseline determination and shall amend such values if necessary to reflect any final_determination thereof by the internal_revenue_service or a court of competent jurisdic- tion for purposes of this paragraph the ratio of the value of the con- servation easement to the value of the property unencumbered by the conservation_easement shall remain constant and the percentage interests of grantors and grantees in the fair_market_value of the prop- erty thereby determinable shall remain constant if circumstances arise in the future that render the entire purpose of this conservation_easement impossible to accomplish this conserva- tion easement may only be terminated or extinguished whether with respect to all or part of the property by judicial proceedings in a court of competent jurisdiction in the event of any sale of all or a portion of the property or any other_property received in connection with an exchange or involuntary_conversion of the property after such termi- nation or extinguishment and after satisfaction of prior claims and net of any costs or expenses associated with such sale grantors and grantees shall divide the proceeds from such sale minus any amount attributable to the value of additional improvements made by grantors after the effective date of this conservation_easement which amount is reserved to grantors in accordance with their respective percentage interests in the fair_market_value of the property as such percentage interests are determined under the provisions of the preceding para- united_states tax_court reports graph adjusted if necessary to reflect a partial_termination or extinguishment of this conservation_easement all such proceeds received by grantees shall be used by grantees in a manner consistent with grantees’ conservation purposes on date terry dunkin of colliers pinkard visited the subject property to appraise the easement by letter dated date mr dunkin determined the value of the easement to be dollar_figure million on date met mailed petitioners a letter acknowledging receipt of the conservation_easement on a date not included in the record the conservation_easement was accepted by met’s board_of directors and ratified by the maryland board_of public works which is composed of the governor of maryland the comptroller of maryland and the treasurer of maryland as being consistent with met’s poli- cies and procedures on a date not included in the record the conservation_easement was accepted by lpt ’s board_of trustees as being consistent with its mission to preserve and encourage conservation easements in baltimore county maryland on date respondent received petitioners’ federal_income_tax return reporting their donation of the conservation_easement valued at dollar_figure million this was of mr dunkin’s value undiminished by any amount attrib- utable to the interests of petitioners’ children in the property petitioners attached to their federal_income_tax return a form_8283 noncash charitable_contributions signed by mr dunkin petitioners claimed a dollar_figure noncash chari- table contribution deduction on schedule a itemized deduc- tions of their return and carried forward dollar_figure of the remaining dollar_figure million easement contribution to subse- quent tax years on date date and date respondent received petitioners’ and tax returns respectively on their respective schedules a petitioners claimed carryover noncash charitable_contribution deductions of dollar_figure for dollar_figure for and dollar_figure for notice_of_deficiency on date respondent issued to petitioners a notice_of_deficiency for the years in issue in the notice_of_deficiency respondent disallowed petitioners’ claimed noncash carroll v commissioner charitable_contribution deductions for the years in issue petitioners timely filed a petition with this court disputing the determinations in the notice_of_deficiency i conservation easements generally opinion any charitable_contribution made during a taxable_year is allowed as a deduction only if the contribution is verified under regulations prescribed by the secretary sec_170 sec_170 generally does not allow an individual to deduct as a charitable_contribution the gift of property con- sisting of less than his or her entire_interest in that property an exception applies in the case of a qualified_conservation_contribution sec_170 sec_170 defines a qualified_conservation_contribution as follows in general -for purposes of subsection f b iii the term qualified_conservation_contribution means a contribution- a of a qualified_real_property_interest b to a qualified_organization c exclusively for conservation purposes all three requirements must be satisfied for a donation to be a qualified_conservation_contribution see 139_tc_371 simmons v commissioner tcmemo_2009_208 tax ct memo lexi sec_213 at aff ’d 646_f3d_6 d c cir respondent concedes that petitioners’ conservation ease- ment was granted to qualified organizations-ie met and lpt-in satisfaction of sec_170 however respondent argues that petitioners’ conservation_easement does not constitute a qualified_real_property_interest under sec_170 and was not contributed exclusively for conservation purposes under sec_170 we begin our discussion by addressing whether petitioners’ donation of the conservation_easement is a qualified_real_property_interest a qualified_real_property_interest the term qualified_real_property_interest includes a restriction granted in perpetuity on the use which may be made of the real_property sec_170 sec_1 170a- united_states tax_court reports b income_tax regs provides the following with respect to sec_170 a perpetual conservation restriction is a qualified_real_property_interest a perpetual conservation restriction is a restriction granted in per- petuity on the use which may be made of real property-including an easement or other interest_in_real_property that under state law has attributes similar to an easement eg a restrictive covenant or equi- table servitude article i of petitioners’ conservation_easement provides that the easement is perpetual inheritable and assignable runs with the land as an incorporeal interest and is enforceable with respect to the property by grantees against grantors and their personal_representatives heirs succes- sors and assigns article ii of the conservation_easement imposes numerous restrictions on the use of the subject prop- erty which are consistent with the conservation purposes of the easement including limitations on development rights prohibition on transferring development rights from the encumbered property and limitations on the number and size of structures that may be built on the subject property article ii k of the conservation_easement requires that all rights reserved by petitioners and dr carroll as custodian of petitioners’ minor children shall be exercised so as to pre- vent or to minimize damage to water quality air quality land soil stability and productivity wildlife scenic and cul- tural values and the natural topographic and open-space character of the property moreover representatives of met and lpt testified that both agencies will continue to conduct inspections of the subject property to ensure compliance and will litigate violations of the terms of the conservation ease- ment the express terms of the conservation_easement satisfy the requirements of sec_1_170a-14 income_tax regs by providing legally enforceable restrictions that will prevent uses of the retained_interest in the subject property that are inconsistent with the conservation purposes of the contribution accordingly we hold that petitioners’ contribu- tion of the conservation_easement is a qualified_real_property_interest pursuant to sec_170 b conservation_purpose in order for a contribution of property to constitute a qualified_conservation_contribution it must be donated carroll v commissioner exclusively for conservation purposes sec_170 a con- tribution is made exclusively for conservation purposes if it meets the requirements of sec_170 and sec_170 provides that a contribution is for conservation purposes only if it serves one of four delineated conservation purposes a in general -for purposes of this subsection the term conserva- tion purpose means- i the preservation of land areas for outdoor recreation by or the education of the general_public ii the protection of a relatively natural habitat of fish wildlife or plants or similar ecosystem iii the preservation of open space including farmland and forest land where such preservation is- i for the scenic enjoyment of the general_public or ii pursuant to a clearly delineated federal state or local governmental conservation policy and will yield a significant public benefit or iv the preservation of an historically important land area or a cer- tified historic_structure under sec_170 each of these four prongs is a conservation_purpose in and of itself and a taxpayer’s satis- faction of one of these prongs is sufficient to establish the existence of a conservation_purpose see s rept no pincite 1980_2_cb_599 petitioners contend that their contribution satisfies the third prong of sec_170 ie that it preserves open space pursuant to a clearly delineated federal state_or_local_government con- servation policy and yields a significant public benefit the general requirements necessary to establish that the contribution of a conservation_easement preserves open space pursuant to a clearly delineated federal state or local governmental policy are set in sec_1 170a- d iii a income_tax regs which provides forth a in general -the requirement that the preservation of open space be pursuant to a clearly delineated federal state or local governmental policy is intended to protect the types of property identified by represent- atives of the general_public as worthy of preservation or conservation a general declaration of conservation goals by a single official or legislative body is not sufficient however a governmental conservation policy need not be a certification program that identifies particular lots or small par- cels of individually owned property this requirement will be met by donations that further a specific identified conservation project such as the preservation of land within a state or local landmark district that united_states tax_court reports is locally recognized as being significant to that district the preservation of a wild or scenic river the preservation of farmland pursuant to a state program for flood prevention and control or the protection of the scenic ecological or historic character of land that is contiguous to or an integral part of the surroundings of existing recreation or conservation sites for example the donation of a perpetual conservation restriction to a qualified_organization pursuant to a formal resolution or certifi- cation by a local governmental agency established under state law specifically identifying the subject property as worthy of protection for conservation purposes will meet the requirement of this paragraph a program need not be funded to satisfy this requirement but the program must involve a significant commitment by the government with respect to the conservation project for example a governmental program according preferential tax_assessment or preferential zoning for certain property deemed worthy of protection for conservation purposes would constitute a significant commitment by the government sec_1_170a-14 income_tax regs explains the effect of governmental agency review in establishing whether a conservation_easement is pursuant to a clearly delineated governmental policy b effect of acceptance by governmental agency -acceptance of an easement by an agency of the federal government or by an agency of a state_or_local_government or by a commission authority or similar body duly constituted by the state_or_local_government and acting on behalf of the state_or_local_government tends to establish the requisite clearly delineated governmental policy although such acceptance with- out more is not sufficient the more rigorous the review process by the governmental agency the more the acceptance of the easement tends to establish the requisite clearly delineated governmental policy for example in a state where the legislature has established an environ- mental trust to accept gifts to the state which meet certain conservation purposes and to submit the gifts to a review that requires the approval of the state’s highest officials acceptance of a gift by the trust tends to establish the requisite clearly delineated governmental policy however if the trust merely accepts such gifts without a review process the req- uisite clearly delineated governmental policy is not established petitioners have established that the contribution of their conservation_easement was accepted by a state government agency after a thorough review process at trial petitioners offered the testimony of megan benjamin a conservation_easement planner with met ms benjamin testified that met does not accept every conservation_easement proposed to the agency and adheres to a thorough review policy in determining which easements are suitable for acceptance according to ms benjamin a prospective property is first carroll v commissioner evaluated by an met conservation_easement planner if the property does not satisfy met’s policies it is not accepted by the agency however if an easement is deemed suitable by an met conservation_easement planner it is submitted for approval to the met board_of directors and then subse- quently to the board_of public works which consists of the governor of maryland the comptroller of maryland and the treasurer of maryland ms benjamin also testified that met consults with local governments to obtain opinions regarding whether prospective easements are consistent with local master plans and zoning in addition met works with the department of natural_resources and the maryland historical trust to research prospective conservation ease- ments petitioners’ conservation_easement was subject_to this multistep evaluation process before it was accepted by met accordingly we conclude that the thoroughness of met’s easement-review process combined with the requisite approval from maryland’s highest officials establishes that petitioners’ conservation_easement preserves open space including farmland and forest land pursuant to a clearly delineated federal state or local governmental conservation policy pursuant to sec_170 purpose conservation c significant public benefit in order for petitioners’ conservation_easement to satisfy the sec_170 the easement must also yield a significant public benefit the regulations under sec_170 provide factors to be considered when evaluating whether the contribution of a conservation_easement yields a significant public benefit sec_1_170a-14 income_tax regs provides requirement of iv significant public benefit - a factors -all contributions made for the preservation of open space must yield a significant public benefit public benefit will be evaluated by considering all pertinent facts and ms benjamin further stated that in met’s opinion petitioners’ con- servation easement serves many conservation purposes including being consistent with the county master_plan and various other government poli- cies and plans being productive agricultural land having historic value being within the green spring valley historic_district being part of a larger conservation area providing a vegetative buffer strip and being consistent with met policy united_states tax_court reports circumstances germane to the contribution factors germane to the evaluation of public benefit from one contribution may be irrelevant in determining public benefit from another contribution no single factor will necessarily be determinative among the factors to be considered are the uniqueness of the property to the area the intensity of land development in the vicinity of the property both existing development and foreseeable trends of development the consistency of the proposed open space use with public pro- grams whether federal state or local for conservation in the region including programs for outdoor recreation irrigation or water supply protection water quality maintenance or enhancement flood prevention and control erosion control shoreline protection and protection of land areas included in or related to a government approved master_plan or land management area the consistency of the proposed open space use with existing pri- vate conservation programs in the area as evidenced by other land pro- tected by easement or fee ownership by organizations referred to in sec_1_170a-14 in close proximity to the property the likelihood that development of the property would lead to or contribute to degradation of the scenic natural or historic character of the area the opportunity for the general_public to use the property or to appreciate its scenic values the importance of the property in preserving a local or regional landscape or resource that attracts tourism or commerce to the area the likelihood that the donee will acquire equally desirable and valuable substitute property or property rights the cost to the donee of enforcing the terms of the conservation restriction the population density in the area of the property and the consistency of the proposed open space use with a legisla- tively mandated program identifying particular parcels of land for future protection petitioners’ conservation_easement yields a significant public benefit for the following reasons first the record before us indicates that the subject property is located in the green spring valley which is a highly desirable area of baltimore county maryland and is under development pres- sure due to its close proximity to interstate interstate and the urban centers of towson pikesville and luther- ville in the market area analysis attached to the date appraisal report mr dunkin states it is unusual that a property the size of the subject property still exists in this area second the subject property is zoned rc-2 agricul- tural which is a restrictive type of zoning established to carroll v commissioner foster and protect agriculture in certain areas of baltimore county maryland third the green spring valley is specifi- cally designated by the baltimore county maryland master_plan as an agricultural preservation area created to protect the county’s agricultural industry as well as its nat- ural resources and areas of scenic and historical signifi- cance fourth four properties adjacent to the subject prop- erty are encumbered by easements held by either met or malpf accordingly on the basis of the record before us we conclude that petitioners’ conservation_easement yields a significant sec_170 and sec_1_170a-14 income_tax regs ii protected in perpetuity required benefit public by as sec_170 provides that a contribution shall not be treated as exclusively for conservation purposes unless the conservation_purpose is protected in perpetuity if the con- servation purpose is not protected in perpetuity the con- tribution is not a qualified_conservation_contribution and the taxpayers are therefore not entitled to a deduction under sec_170 sec_1_170a-14 income_tax regs elaborates on the protected-in-perpetuity requirement of sec_170 by setting forth substantive rules to safeguard the conservation_purpose of a contribution most pertinent to the instant case sec_1_170a-14 income_tax regs addresses subse- quent unexpected changes in the conditions surrounding the donated property that make it impossible or impractical to the perpetuity requirement of sec_170 is separate and dis- tinct from the perpetuity requirement discussed in sec_170 see 140_tc_1 sec_170 requires that the interest_in_real_property donated by taxpayers be subject_to a use restriction in perpetuity whereas sec_170 requires that the con- servation purpose of the conservation_easement be protected in per- petuity supplemented by tcmemo_2013_154 aff ’d 774_f3d_221 4th cir the court_of_appeals for the fourth circuit further noted this distinc- tion by stating though both requirements speak in terms of ‘perpetuity ’ they are not one and the same the provision at issue here sec_170 governs the grant of the easement itself while the provision at issue in kaufman sec_170 governs its subsequent enforcement belk v commissioner f 3d pincite united_states tax_court reports continue using the property for the intended conservation_purpose sec_1_170a-14 income_tax regs provides as follows extinguishment - i in general -if a subsequent unexpected change in the conditions surrounding the property that is the subject of a donation under this paragraph can make impossible or impractical the continued use of the property for conservation purposes the conservation_purpose can nonetheless be treated as protected in perpetuity if the restrictions are extinguished by judicial proceeding and all of the donee’s proceeds determined under paragraph g ii of this section from a subsequent sale_or_exchange of the property are used by the donee organization in a manner consistent with the conservation purposes of the original contribution to ii proceeds -in the case of a donation made after date for a deduction to be allowed under this section at the time of the gift the donor must agree that the donation of the perpetual conservation restriction gives rise to a property right immediately vested in the donee organization with a fair_market_value that is at least equal to the propor- tionate value that the perpetual conservation restriction at the time of the the value of the property as a whole at that time see gift bears sec_1_170a-14 relating to the allocation_of_basis for purposes of this paragraph g ii that proportionate value of the donee’s property rights shall remain constant accordingly when a change in conditions gives rise to the extinguishment of a perpetual conservation restriction under paragraph g i of this section the donee organization on a subsequent sale exchange or involuntary_conversion of the subject prop- erty must be entitled to a portion of the proceeds at least equal to that proportionate value of the perpetual conservation restriction unless state law provides that the donor is entitled to the full proceeds from the conversion without regard to the terms of the prior perpetual con- servation restriction emphasis added these regulations have been described as a single-and exceedingly narrow-exception to the requirement that a con- servation easement impose a perpetual use restriction on real_property 774_f3d_221 4th cir aff ’g 140_tc_1 the requirements of sec_1_170a-14 and ii income_tax regs are strictly construed if a grantee is not absolutely entitled to a propor- tionate share of extinguishment proceeds then the conserva- tion purpose of the contribution is not protected in per- petuity 134_tc_182 reconsideration denied by 136_tc_294 aff ’d in part vacated in part and remanded in part sub nom carroll v commissioner 687_f3d_21 1st cir in kaufman iii the court_of_appeals for the first cir- cuit affirmed in part vacated in part and remanded in part our opinions in kaufman i and kaufman ii after remand by the court_of_appeals we issued our opinion in kaufman v commissioner tcmemo_2014_52 aff ’d 784_f3d_56 1st cir as subsequently explained we rely only on those parts of our opinions in kaufman i and kaufman ii that are consistent with the opinion of the court_of_appeals in kauf- man iii the taxpayers in kaufman claimed a charitable contribu- tion deduction for their donation of a facade easement on their boston rowhouse to a nonprofit organization kaufman i t c pincite consistent with sec_1_170a-14 income_tax regs the facade easement granted the nonprofit organization a proportionate share of future extinguishment proceeds as follows in the event this agreement is ever extinguished whether through con- demnation judicial decree or otherwise grantor agrees on behalf of itself its heirs successors and assigns that grantee or its successors and assigns will be entitled to receive upon the subsequent sale exchange or involuntary_conversion of the property a portion of the pro- ceeds from such sale exchange or conversion equal to the same propor- tion that the value of the initial easement donation bore to the entire value of the property at the time of the donation unless controlling state law provides that the grantor is entitled to the full proceeds in such situations without regard to the agreement grantee agrees to use any proceeds so realized in a manner consistent with the preservation purposes of the original contribution kaufman ii t c pincite alteration in original however the taxpayers’ property was subject_to a mortgage and a lender agreement recorded with the facade easement granted the mortgagee a prior claim to any condemnation or insurance proceeds in preference to the nonprofit organiza- tion id pincite we held that the taxpayers’ facade ease- ment contribution failed as a matter of law to comply with the perpetuity requirement of sec_1_170a-14 income_tax regs because the nonprofit organization was not absolutely guaranteed its proportionate share of extinguishment proceeds kaufman i t c pincite we explained that the taxpayers cannot avoid the strict require- ment in sec_1_170a-14 income_tax regs simply by showing that they would most likely be able to satisfy united_states tax_court reports both their mortgage and their obligation to the non- profit organization id pincite in other words although the taxpayers in kaufman granted the nonprofit organization a proportionate share of extinguishment proceeds and thus seemingly complied with sec_1_170a-14 income_tax regs the subsequently executed lender agreement undercut this commitment by stipulating that the mortgagee and its assignees had a prior claim to certain insurance and con- demnation proceeds if the property the taxpayers in kaufman appealed to the court_of_appeals for the first circuit kaufman iii f 3d pincite although absent a stipulation to the contrary an appeal of the instant case lies with the court_of_appeals for the fourth circuit the court_of_appeals for the first circuit’s opinion in kaufman iii is instructive on several points the court_of_appeals in kaufman iii upheld as valid sec_1 170a- g income_tax regs and explained that the regulation is designed in case of extinguishment both to prevent taxpayers from reaping a windfall is destroyed or condemned and they get the proceeds from insurance or condemnation and to assure that the donee organization can use its proportionate share of the proceeds to advance the cause of historic preservation elsewhere id pincite fn ref omitted in vacating our decision the court_of_appeals found that the government’s interpretation of sec_1_170a-14 income_tax regs was unreasonable explaining that given the ubiquity of super-priority for tax_liens the irs’s reading of its regulation would appear to doom practically all donations of easements which is surely contrary to the purpose of congress id pincite the court_of_appeals further explained that sec_1_170a-14 income_tax regs did not require that the donee have an absolute right to the extinguishment proceeds rather it was sufficient that the donee have an absolute right against the donor for its proportion id as the court_of_appeals for the first circuit later explained the tax_court held that because the kaufmans’ mortgage_lender had retained a claim to all insurance proceeds and all proceeds of con- demnation superior to the claim of the trust the trust was not guaran- teed to receive its due proportion of the proceeds in the event of a con- demnation of the kaufmans’ residence we held that this was error be- cause it was sufficient that the trust retained a claim to its due propor- carroll v commissioner although the issue in the instant case involves the applica- tion of sec_1_170a-14 income_tax regs the deter- minative facts are distinguishable from those in kaufman which involved the claim priority of a donee organization and a mortgagee with respect to extinguishment proceeds in the instant case the issue is whether the donee has an absolute right against the donor upon extinguishment the matter sub judice involves the method of determining the numerator of the formula in sec_1_170a-14 income_tax regs for purposes of calculating the donees’ entitlement to extinguishment proceeds for purposes of deciding this case we will follow the prin- ciples of the kaufman opinions upon which both this court and the court_of_appeals agree with respect to the applica- tion of sec_1_170a-14 income_tax regs no reported cases have specifically addressed the formula in sec_1_170a-14 income_tax regs and thus this is an issue of first impression in this court article vi d subparagraphs and of petitioners’ con- servation easement provides d the granting of this conservation_easement gives rise to a prop- erty right immediately vested in grantees with a fair_market_value equal to the ratio of the value of this conservation_easement on the effective date of this grant to the value of the protected property without deduction for the value of the conservation_easement on the effective date of this grant the value on the effective date of this grant shall be the deduction for federal_income_tax purposes allowable by reason of this grant pursuant to sec_170 of the code the parties shall include the ratio of those values with the baseline documentation and shall amend such values if necessary to reflect any final_determination thereof by the internal_revenue_service or a court of competent jurisdiction for purposes of this paragraph the ratio of the value of the conservation_easement to the value of the property unencumbered by the conserva- tion easement shall remain constant and the percentage interests of grantors and grantees in the fair_market_value of the property thereby determinable shall remain constant tion of the proceeds as against the owner-donor the regulation did not require the trust to have an absolute right to those proceeds as against the rest of the world 784_f3d_56 n 1st cir alteration in original internal citations omitted quoting 687_f3d_21 1st cir aff ’g in part vacating in part and remanding in part 136_tc_294 and 134_tc_182 aff ’g tcmemo_2014_52 united_states tax_court reports if circumstances arise in the future that render the entire purpose of this conservation_easement impossible to accomplish this conserva- tion easement may only be terminated or extinguished whether with respect to all or part of the property by judicial proceedings in a court of competent jurisdiction in the event of any sale of all or a portion of the property or any other_property received in connection with an exchange or involuntary_conversion of the property after such termi- nation or extinguishment and after satisfaction of prior claims and net of any costs or expenses associated with such sale grantors and grantees shall divide the proceeds from such sale minus any amount attributable to the value of additional improvements made by grantors after the effective date of this conservation_easement which amount is reserved to grantors in accordance with their respective percentage interests in the fair_market_value of the property as such percentage interests are determined under the provisions of the preceding paragraph adjusted if necessary to reflect a partial_termination or extinguishment of this conservation_easement all such proceeds received by grantees shall be used by grantees in a manner consistent with grantees’ con- servation purposes emphasis added sec_1_170a-14 income_tax regs requires the grantee’s proportionate interest upon extinguishment of a conservation_easement to be a percentage determined by the fair_market_value of the conservation_easement on the date of the gift numerator over the fair_market_value of the property as a whole on the date of the gift however article vi d subparagraph of petitioners’ conservation_easement provides that the value of the easement on the effective date shall be the deduction for federal_income_tax purposes allowable by reason of this grant pursuant to sec- tion b of the code emphasis added respondent argues that petitioners’ conservation_easement violates sec_1_170a-14 income_tax regs because the con- servation purpose is not protected in perpetuity and con- sequently is not a qualified_conservation_contribution we agree with respondent the issue is whether in the event of an extinguishment of petitioners’ conservation_easement met and lpt would be guaranteed a proportionate share of extinguishment proceeds as required by sec_1_170a-14 income_tax regs according to the express terms of article vi d subparagraph of the conservation_easement the grantors ie peti- tioners agree that in the event of a change_in_circumstances giving rise to an extinguishment of the conservation ease- carroll v commissioner ment the grantees ie met and lpt would be entitled to a proportionate share of the proceeds arising from the extinguishment however the value of met’s and lpt’s proportionate interest is specifically defined in article vi d subparagraph to be determined by the ratio of the deduction for federal_income_tax purposes allowable by rea- son of this grant pursuant to sec_170 of the code over the value of the subject property as a whole on the date of the gift this provision does not comply with the require- ment of sec_1_170a-14 income_tax regs that the proportionate share of extinguishment proceeds be deter- mined by the fair_market_value of the easement on the date of the gift over the fair_market_value of the whole property on the date of the gift the court_of_appeals for the first circuit in kaufman iii f 3d pincite explained that sec_1_170a-14 income_tax regs was designed to prevent taxpayers from reaping a windfall if encumbered property was subsequently destroyed or condemned inconsistent with this purpose article vi d subparagraph of petitioners’ conservation_easement violates sec_1_170a-14 income_tax regs by providing petitioners or petitioners’ heirs with a potential windfall in the event that a change_of conditions extinguishes the conservation_easement for example if the internal_revenue_service denies petitioners’ charitable con- tribution deduction for federal_income_tax purposes for rea- sons other than valuation and the easement is extinguished in a subsequent judicial proceeding the numerator used pursuant to article vi d subparagraph of the conserva- tion easement will be zero and met and lpt will not receive a proportionate share of extinguishment proceeds petitioners appear to argue on brief that the deduction ref- erenced in the conservation_easement was simply a method of determining the value of the easement but there is no evidence of why this provision was in the conservation ease- ment deductions for conservation easements can be denied for many reasons unrelated to valuation at the time the con- servation easement was granted petitioners’ deduction faced many hurdles that were unrelated to the value of the ease- united_states tax_court reports ment indeed in this case respondent has made many arguments for disallowance that are not based on valuation in the event of extinguishment if the deductions were dis- allowed petitioners or their heirs could argue that peti- tioners never received a tax deduction and therefore met and lpt would not be entitled to extinguishment proceeds this argument is supported by the literal terms of the ease- ment and there is no evidence of a different intent this would provide petitioners or their heirs with a windfall and deprive the donees of their ability to use a share of the in 140_tc_377 we stated there are multiple requirements in sec_170 and the corresponding regulations that if not followed may lead to disallowance-and valu- ation is only one of them for example an easement contribution may be disallowed where- the donee fails to be a qualified_organization described in sec_170 the property subject_to the easement fails to be of a historically certified_historic_structure sec important h iv see 126_tc_299 land area or a the taxpayer fails to contribute a qualified_real_property inter- est sec_170 see 140_tc_1 the easement fails to preserve conservation purposes in per- petuity sec_170 see carpenter v commissioner tcmemo_2012_1 herman v commissioner tcmemo_2009_205 the parties fail to subordinate the rights of a mortgagee in the property to the right of the qualified_organization to enforce the con- servation purposes of the gift in perpetuity c f_r sec_1 170a- g see 138_tc_324 the taxpayer fails to a ttach a fully complete appraisal_summary to the tax_return c f_r sec_1_170a-13 but see 687_f3d_21 1st cir aff ’g in part vacating and remanding in part 136_tc_294 and 134_tc_182 the appraisal fails to be a qualified_appraisal c f_r sec_1_170a-13 see friedberg v commissioner tcmemo_2011_238 the appraiser fails to be a qualified_appraiser c f_r sec_1_170a-13 see rothman v commissioner tcmemo_2012_218 reserving the question on whether an appraiser was qualified the parties fail to record the easement or otherwise fail to effect legally enforceable restrictions c f_r sec_1_170a-14 see satullo v commissioner t c memo aff ’d without pub- lished opinion 67_f3d_314 11th cir the taxpayer fails to m aintain records necessary to substan- tiate the charitable_contribution sec_1_170a-13 in- come tax regs carroll v commissioner extinguishment proceeds for conservation purposes see kaufman iii f 3d pincite we conclude that article vi d subparagraphs and of petitioners’ conservation ease- ment violates the requirements of sec_1_170a-14 income_tax regs by not guaranteeing met and lpt a proportionate share of extinguishment proceeds based on the fair_market_value of the conservation_easement at the time of the gift because the purpose of petitioners’ contribution is not protected in perpetuity it does not qualify as a qualified_conservation_contribution and therefore petitioners are not entitled to a carryforward charitable_contribution_deduction for the years in issue petitioners argue that respondent ignores the last sentence of sec_1_170a-14a g ii income_tax regs which pro- vides an exception to the proportionality requirement if state law provides that the donor is entitled to the full pro- ceeds from the conversion without regard to the terms of the prior perpetual conservation restriction according to peti- tioners maryland law requires that extinguishment proceeds be distributed to easement donors without regard to the con- servation easement specifically petitioners cite md code ann real prop sec g lexisnexi sec_2016 which pro- vides g land over which easement donated to maryland historical trust or maryland environmental trust -if any easement in gross or other right to restrict use of land or any interest in land has been donated to the maryland historical trust or the maryland environmental trust dam- ages shall be awarded in any condemnation proceedings under this title to the fee owner and leasehold owner as their interests may appear and shall be the fair_market_value of the land or interest in it computed as though the easement or other right did not exist emphasis added petitioners are correct that maryland law mandates that with respect to an easement donated to met the extinguish- ment proceeds in any condemnation proceeding be computed as though the easement or other right did not exist id however there are two problems with petitioners’ position first by its own terms md code ann real prop sec g applies only to the maryland historical trust or the maryland environmental trust petitioners’ conservation_easement provides both met and lpt with coextensive rights in the subject property while met is specifically cov- ered by md code ann real prop sec g lpt is not united_states tax_court reports mentioned thus in the event that the conservation ease- ment is judicially extinguished in a condemnation pro- ceeding met ’s extinguishment proceeds would be controlled by state statute however lpt would still be entitled to pro- ceed under the conservation_easement whose terms fail the proportionality requirement of sec_1_170a-14 income_tax regs the second problem with petitioners’ argu- ment is that md code ann real prop sec applies narrowly to condemnation proceedings and sec_1 170a- g income_tax regs applies broadly to any subse- quent unexpected change in the conditions surrounding the property that is the subject of a donation mak ing impossible or impractical the continued use of the property for conservation purposes although maryland law would apply to met in a condemnation proceeding it would not apply to either met or lpt in a extinguishment proceeding that was not based on condemnation eg the destruction of the subject property or where the characteristics of the neighborhood render the conservation_purpose impractical for these reasons md code ann real prop sec does not satisfy the state law exception in sec_1 170a- g income_tax regs petitioners also contend that respondent’s rationale is cir- cular in nature arguing that the disallowance of their chari- table contribution deduction under sec_1_170a-14 income_tax regs hinges on the possibility that respondent may disallow petitioners’ deduction on another ground this argument is unpersuasive the regulatory requirements set forth in sec_1_170a-14 income_tax regs are designed to protect the conservation_purpose of a conservation con- tribution and must be satisfied at the outset for a contribu- tion to be deductible although sec_1_170a-14 income_tax regs imposes a technical requirement it is a requirement intended to preserve the conservation_purpose and petitioners could have avoided this adverse outcome by strictly following the proportionality formula set forth in the regulation this court is obligated to apply statutes as writ- ten and follow accompanying regulations when consistent therewith see 87_tc_1412 petitioners also argue that respondent ignores the safe_harbor from unlikely events in sec_1_170a-14 carroll v commissioner income_tax regs petitioners emphasize that r espondent has not cited to a single instance where a conservation ease- ment actually has been extinguished nor has r espondent offered any potential reasons why the easement donated by p etitioners ever would be extinguished in kaufman iii f 3d pincite the court_of_appeals for the first circuit specifically agreed with our rationale in kaufman ii t c pincite that o ne does not satisfy the extinguishment provision in sec_1_170a-14 income_tax regs merely by establishing that the possibility of a change in conditions triggering judicial extinguishment is unex- pected alteration in original to accept petitioners’ argu- ment would effectively nullify the proportionality require- ment of sec_1_170a-14 income_tax regs because by its own terms the regulation applies to unexpected changes in conditions which likely encompass events that are so remote as to be negligible see sec_1_170a-14 income_tax regs thus petitioners cannot circumvent the strict requirement of sec_1_170a-14 income_tax regs by showing that the probability of extinguishment is so remote as to be negligible under sec_1_170a-14 income_tax regs iii alternative issues respondent raised various other issues including the valu- ation of petitioners’ conservation_easement petitioners’ ownership percentages of the subject property at the time the conservation_easement was granted to met and lpt and sec_1_170a-14 income_tax regs provides in pertinent part remote future event -a deduction shall not be disallowed under sec_170 and this section merely because the interest which passes to or is vested in the donee organization may be defeated by the performance of some act or the happening of some event if on the date of the gift it appears that the possibility that such act or event will occur is so remote as to be negligible respondent argues that before executing the easement dr carroll had conveyed the subject property to himself his wife and his three minor children as tenants in common and therefore petitioners only had a interest in the property at the time they executed the easement thereby limiting any deduction to of the deemed value of the donation thus respondent in effect argues that even if we accept petitioners’ valuation of the easement petitioners’ conservation_easement deduction should be continued united_states tax_court reports required by whether petitioners’ appraisal attached to their return was a qualified_appraisal as sec_1 170a- c ii i income_tax regs our decision supra that petitioners’ conservation_easement fails to satisfy the propor- tionality requirements of sec_1_170a-14 income_tax regs resolves this case and therefore we will not address the parties’ other arguments iv sec_6662 accuracy-related_penalties in the notice_of_deficiency respondent determined that peti- tioners are liable for sec_6662 accuracy-related pen- alties for and of dollar_figure dollar_figure and dollar_figure respectively sec_6662 and b imposes a accuracy-related_penalty on any portion of an under- payment attributable to a substantial_understatement_of_income_tax sec_7491 provides that the commissioner bears the burden of production with regard to penalties and must come forward with sufficient evidence indicating that it is appropriate to impose the penalty see 116_tc_438 however once the commis- sioner meets his burden of production the burden_of_proof remains with the taxpayer including the burden of proving that the penalty is inappropriate because of reasonable_cause under sec_6664 see rule a higbee v commissioner t c pincite there is a substantial_understatement_of_income_tax for any taxable_year if the amount of the understatement of income_tax for the taxable_year exceeds the greater of of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 on their tax_return petitioners claimed a dollar_figure million charitable_contribution_deduction for their donation of a conservation_easement on the subject property a portion of that deduction was carried over to each of petitioners’ and returns we have concluded that petitioners are not entitled to a carryforward charitable_contribution_deduction for any of the years in issue and therefore their understatement of income_tax for each of the years in issue exceeds the greater of of the tax required to be shown on their return or dollar_figure thus respondent has met his burden of production with limited to dollar_figure of the dollar_figure million that petitioners claimed carroll v commissioner respect to the sec_6662 substantial_understatement_penalty sec_6664 provides that the penalty under sec_6662 shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the tax- payer’s position and that the taxpayer acted in good_faith see higbee v commissioner t c pincite the determina- tion of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all of the pertinent facts and circumstances sec_1_6664-4 income_tax regs generally the most impor- tant factor is the extent of the taxpayer’s effort to assess his or her tax_liability id reliance on professional advice may constitute reasonable_cause and good_faith but it must be established that the reliance was reasonable 89_tc_849 aff ’d on other grounds 904_f2d_1011 5th cir aff ’d 501_us_868 we have previously held that a taxpayer must satisfy a three-prong test to be found to have reasonably relied on professional advice to negate a sec_6662 accuracy- related penalty the adviser was a competent professional who had sufficient expertise to justify the reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 aff ’d 299_f3d_221 3d cir petitioners argue that they had reasonable_cause because their conservation_easement deduction was based on a quali- fied appraisal by a qualified_appraiser and the taxpayer made a good-faith investigation of the value of the contrib- uted property we agree with petitioners that their con- servation easement deduction was based on an appraisal by a qualified_appraiser however we have held that it is the language found in article vi d subparagraph of the con- servation easement not the valuation of the subject property which caused the disallowance of petitioners’ carryforward contribution deductions petitioners do not qualify for the sec_6664 reasonable_cause exception because they have not shown that they acted with reasonable_cause and in good_faith with respect to the protected-in-perpetuity requirement of sec_1_170a-14 income_tax regs dr united_states tax_court reports carroll testified that he personally handled the conservation_easement and did not consult with an attorney or other adviser the testimony and other evidence presented at trial dem- onstrate that dr carroll is a highly educated medical school graduate and had previous experience with conservation easements although dr carroll did hire mr haile in to draft a gift deed for the subject property mr haile is not a tax attorney and does not answer tax-related questions or give tax_advice petitioners offered no evidence which would explain why the terms of the conservation_easement varied from the requirements of sec_1_170a-14 income_tax regs nor do they clarify why dr carroll failed to seek competent advice from a tax attorney or other adviser to ensure the conservation easement’s compliance with perti- nent regulations in the light of dr carroll’s high level of sophistication and experience with conservation easements we conclude that petitioners have not demonstrated that they acted with reasonable_cause and in good_faith in not seeking competent tax_advice regarding the conservation_easement accordingly we hold that petitioners are liable for accuracy-related_penalties under sec_6662 substantial and or gross_valuation_misstatement penalties respondent did not determine an accuracy-related_penalty under sec_6662 or h in the notice_of_deficiency or petitioners concede that they failed to report dollar_figure of taxable state refunds credits or offsets for dollar_figure of ordinary dividends dollar_figure of rental income dollar_figure of qualified dividends and dollar_figure of long-term_capital_gains for and dollar_figure of rental income dollar_figure of qualified dividends and dollar_figure of interest_income for respondent concedes that petitioners are entitled to additional capital losses of dollar_figure for on form_4089 notice of deficiency-waiver attached to the notice_of_deficiency respondent states since all or part of the underpayment_of_tax for the taxable years ended date date and date is attrib- utable to one or more of negligence or disregard of rules or regula- tions any substantial_understatement_of_income_tax or any sub- stantial valuation_overstatement an addition to the tax is charged as provided by sec_6662 of the internal_revenue_code the penalty is twenty percent of the portion of the underpayment_of_tax attrib- utable to each component of this penalty in addition interest is com- carroll v commissioner in his answer in his pretrial memorandum respondent asserts that petitioners are liable for substantial and or gross_valuation_misstatement penalties respondent also indicates in his pretrial memorandum that he anticipates making a motion that the pleadings conform to the facts to increase the accuracy-related_penalty from to however respondent never filed such motion rule a provides that when more than days have passed after an answer has been served a party may amend a pleading only by leave of court or by written consent of the adverse_party and leave shall be given freely when justice so requires whether a party may amend his pleading lies within the sound discretion of the court 110_tc_172 in determining whether to allow a proposed amendment the court must consider among other things whether an excuse for the delay exists and whether the opposing party would suffer unfair surprise substantial inconvenience or other prejudice see 371_us_178 the court looks with disfavor on untimely requests for amendment that if granted would prejudice the other party see eg 11_tc_552 aff ’d sub nom 188_f2d_254 6th cir respondent has not explained his delay in asserting the sec_6662 and h penalties in his pretrial memo- randum respondent indicates that he anticipates filing a motion to amend the pleadings to assert the substantial and or gross_valuation_misstatement penalties without fur- ther explanation respondent argues in his pretrial memo- randum that petitioners are liable for substantial and or gross_valuation_misstatement penalties however at no time did respondent file a motion with this court requesting leave to amend his answer as required by our rules accordingly we will not consider respondent’s assertion of substantial and or gross_valuation_misstatement penalties under sec_6662 or h in reaching our decision we have considered all arguments made by the parties and to the extent not mentioned or addressed they are irrelevant or without merit puted on this penalty from the due_date s of the returns including any extensions united_states tax_court reports to reflect the foregoing decision will be entered under rule f
